[1]    This case was consolidated in the lower court with the case of Blanchard et al. v. Norman-Breaux Lumber Company, Inc.,44 So.2d 112,1 for the purposes of trial, to be tried as one case with separate judgments to be rendered, and also was consolidated for the purposes of argument in this court.
[2]    For the reasons assigned in the case of Blanchard et al. v. Norman-Breaux Lumber Company, Inc., 44 So.2d 112,1 the judgment appealed from is reversed and set aside, the call in warranty by defendant is reinstated, and the case is remanded to the lower court to be proceeded with according to law; appellee to pay all the costs of this appeal, the assessment of all other costs to await the final disposition of the case.
[3]    FOURNET, C. J., absent.
1 216 La. 551.